per curiam :
Mientras el demandante y su esposa viaja-ban por el kilómetro Núm. 19 de la Carretera Núm. 3, su automóvil fue chocado por detrás por un carro que conducía el codemandado Jaime Estarellas Pagani. Debido al impacto que sufrió el carro del demandante dicho carro fue a chocar a su vez con el automóvil que tenía delante. La demandada admitió la negligencia y solamente quedó para ser resuelto el monto de los daños.
Las partes estipularon que el carro del demandante re-sultó una pérdida total y que, luego de un pequeño ajuste de $100.00, le correspondía por ese concepto al demandante la suma de $500.00. Quedó en litigio la fijación de los daños personales sufridos por el demandante y por su esposa. En cuanto a éstos el juez de instancia hizo las siguientes con-clusiones de hecho:
*557“El demandante, Serapio Bonano, recibió una contusión la-cerada en la región occípito parietal izquierda. Sufrió además espasmos musculares al nivel cervical. Tuvo que someterse a tratamiento de fisioterapia para dichos espasmos por espacio de tres meses y medio. La demandante Aminada Rodríguez de Bonano, sufrió espasmos musculares más severos. Sufrió además vómitos, mareos y deshidratación leve. Recibió tratamiento de fisioterapia por tres meses y medio incluyendo tracción en el cuello.
Se estipuló por las partes, además, que debido a dichos golpes ambos demandantes sufrieron hondas angustias mentales.
Que de conformidad con el testimonio del perito Dr. Guillermo Santiago, ambos demandantes, como consecuencia directa de dichas lesiones tienen al presente una incapacidad permanente que fluctúa en un 5 a un 10% de incapacidad.”
Luego de declarar la demanda con lugar el tribunal de instancia condenó a la demandada a pagarle $2,500.00 al demandante Serapio Bonano y $4,000.00 a su esposa Ami-nada Rodríguez de Bonano. No impuso honorarios de abogado.
Plantea la demandada que (1) hay discrepancias entre la prueba presentada en el juicio por el demandante y al-gunas de sus contestaciones a un interrogatorio y que (2) los daños concedidos son excesivos.
El primer planteamiento es válido pero no surge del récord que el interrogatorio y las contestaciones fuesen ofrecidos y admitidos en evidencia, por lo cual no podían ser considerados por el tribunal de instancia ni ahora por nosotros. Ramos v. A.F.F., 86 D.P.R. 603, 611 (1962); A.F.F. v. Corte, 66 D.P.R. 844, 850 (1947). En cuanto al segundo señalamiento, el mismo se reduce básicamente a una cuestión de apreciación de la prueba y no creemos que debemos intervenir con las conclusiones a que sobre esto llegó el tribunal de instancia.
Se confirmará la sentencia dictada en este caso por el Tribunal Superior, Sala de San Juan, en 12 de junio de 1967.